Citation Nr: 1213785	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-15 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, anxiety disorder, and dysthymic disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1968.  The Veteran's service personnel records indicate that he served in Vietnam from March 1968 to September 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional Office (RO), which denied service connection for PTSD. 

The Board notes that the RO originally adjudicated the issue as entitlement to service connection for PTSD and separately adjudicated an issue of entitlement to service connection for a neuropsychiatric condition, to include major depressive disorder and anxiety.  Although the Veteran did not perfect an appeal regarding his service connection claim for a neuropsychiatric condition, to include major depressive disorder and anxiety, medical evidence of record reveals additional diagnoses of various acquired psychiatric disorders, to include major depressive disorder and anxiety disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue as shown on the first page of this decision and acknowledges that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders. 

This case was previously before the Board in February 2011, at which time the Board remanded the claim for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  In resolving the benefit of the doubt in favor of the Veteran, the Veteran's acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and dysthymic disorder, was caused or aggravated by his active service.

2.  The weight of the credible evidence is against a finding that the Veteran has PTSD that comports with DSM-IV.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and dysthymic disorder, was incurred during the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  PTSD was not incurred during the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and dysthymic disorder, herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

The Veteran contends that he has a psychiatric disorder as a result of his military service.  Specifically, he alleges that, while stationed in Vietnam, he witnessed a rocket attack that made him fear for his life as he watched others sustain bodily injury and that at one point while on guard duty, his machine gun accidentally fired and severely injured a fellow soldier.  He contends that after experiencing those stressors, he became unable to continue as a soldier and began to act out, resulting in being sent home from Vietnam.  He contends that ever since his service in Vietnam, he has experienced depressive symptoms as well as intrusive memories related to these events and therefore, service connection is warranted for a psychiatric disorder. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d). 

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f). 

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The liberalizing amendments states that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The provisions of this amendment apply to applications for service connection for PTSD that are received by VA on or after July 13, 2010; were received by VA before July 13, 2010 but have not been decided by a VA regional office as of July 13, 2010; are appealed to the Board on or after July 13, 2010; were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010; or are pending before VA on or after July 13, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  75 Fed. Reg. 39,843  (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim. 

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board initially notes that the Veteran did not engage in combat with the enemy.  In this regard, his service personnel records, to include his military awards and decorations, do not denote combat service.  However, such records reflect that the Veteran was discharged for unsuitability for military service and that part of the reason for his discharge was that he was unable to cope with army life, "coupled with the fact that he [was] located in a combat zone."  It was noted that if he were to be stationed in Vietnam for a continuing period of time, he would have access to weapons and would undergo further emotional and physical distress.  The Veteran was found to be unsuitable for service after a series of offenses occurred, beginning with the careless discharge of an M-16 rifle which injured a fellow soldier, as well as disobeying subsequent lawful orders and going AWOL.  Additionally, the Veteran's alleged stressors of witnessing a rocket attack that injures soldiers is related to his fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of his service.  Therefore, the Board finds that the Veteran's lay testimony alone establishes the occurrence of these claimed in-service stressors.  See 38 C.F.R. § 3.304(f).

Service treatment records are negative for any indication of a psychiatric disorder or psychoses. 

Post-service VA treatment records reflect that the Veteran has undergone a number of psychiatric in-patient hospitalizations.  In May 2001, he was admitted to the hospital for suicidal ideations.  He was having trouble with his girlfriend.  He reported that he had anger and personal difficulties related to his experience in Vietnam when his "buddies died."

On July 2001 VA examination, the Veteran reported that he had an estranged relationship with his four children and "everyone else in his life."  He stated that he had a long history of explosive angry behavior that began while in service.  He stated that while in service he witnessed a number of atrocities and was in life threatening circumstances.  He recalled particularly gruesome details associated with a rocket exploding in a canal and the loss of people that were close to him.  He stated that his inability to follow commands came following witnessing a number of deaths and not being able to tolerate the level of fear and stress that he was under while in Vietnam.  He could no longer sleep.  Since leaving Vietnam, he had had difficulties with flashback and nightmares about three to four times per week.  The content of his dreams was always related to Vietnam.  He also thought about Vietnam when he was depressed or alone.  He had intrusive memories, particularly concerning when he shot his fellow soldier by mistake.  He did not trust others and had difficulty dealing with people.  He had insomnia each night and would feel angry if someone awoke him from his sleep and would lash out, a factor that he felt negatively influenced his previous marriages.  He had frequent trouble with verbally yelling and feeling strong anger.  He had symptoms of hyperarousal.  He also would feel depressed throughout the day and felt like life was not worth living.  He had  thought of suicide in the past.  After conducting mental status examination, the examiner diagnosed the Veteran with PTSD, chronic and severe, as well as major depression, chronic and severe with psychotic features versus psychosis not otherwise specified.  The examiner concluded that the Veteran presented with more than 30 years of hyperarousal symptoms, avoidance symptoms, and re-experiencing symptoms that were consistent with and met the criteria for a diagnosis of PTSD.

VA treatment records reflect that in February 2002, a psychiatric consultation reflects the Veteran's reports of psychiatric treatment since 1998, with continuing symptoms of sleep trouble, an exaggerated startle response, some intrusive thoughts, and isolative tendencies.  The Veteran was attending group therapy.  In May 2002, the Veteran reported that in the past he had had recurrent thoughts of war experiences and episodes of vivid recollections of war experiences.  His continuing thoughts warranted a referral for PTSD treatment.  In May 2005, the Veteran reported that his psychiatric medication was not helping.  He had trouble sleeping and was restless.  He was having memories related to his military tour.  The diagnosis was major depressive disorder.  In October 2006, the Veteran reported that beginning in 1998 he had developed nightmares related to catastrophic situations in which he had felt his life to be threatened.  He had suffered from severe irritability, flashbacks, and emotional numbness.  He would relive scenes pertaining to cadavers in pieces after being blown up by missiles and bombs.  He had needed inpatient treatment twice while living in Philadelphia and once while in San Juan.   He was found to be experiencing depressive symptoms as well as PTSD symptoms.  He had been socially withdrawn and dysfunctional occupationally.  He thought about suicide frequently and was depressed and uncooperative.  His insight and judgment were poor and superficial.  The assessment was PTSD with exacerbation of symptoms, major depressive disorder, recurrent, severe with psychotic features.  A March 2007 record reflects an ongoing diagnosis of PTSD and depressive disorder.

On April 2007 VA examination, it was noted that the Veteran was taking anti-anxiety and anti-depressive medications.  A 1997 psychiatric note was reviewed which showed that at the time, the Veteran had tried to commit suicide.  He reported that ever since he had returned from Vietnam he had been irritable, isolated, and angry.  Sometimes his surroundings would transform into a battle camp which would instill terror for him and he would hide in a dark room.  He did not want to make any new friends because he had seen his friends die in war.  On 2007 VA examination, mental status examination reflected a constricted affect and depressed mood.  He had poor sleep.  He had episodes of violence.  The examiner felt that the Veteran's report of carelessly discharging a rifle causing injury to his fellow soldier to result in no evidence of any emotional reaction.  Thus, there were no symptoms of re-experiencing the trauma present.  The diagnosis was depressive disorder, not otherwise specified.  

VA treatment records reflect that in April 2008, the Veteran presented for a follow-up psychiatric appointment.  When he discussed his experiences in Vietnam, he became somewhat irritable.  He had difficulty sleeping.  He stated that he was depressed and isolated and was experiencing nightmares and flashbacks of Vietnam.   His depression/anxiety/PTSD medication was increased.  

On June 2011 VA examination, the Veteran's VA treatment history was reviewed.  The Veteran reported episodes of tearfulness about one to two times per week.  He had anxiety multiple times per week.  He was having nightmare about two to three times per week.  He had seldom contact with family and his children.  He had a history of violence.  He spent most of his time at home.  He reported a stressor in which he accidentally inflicted bodily harm on another soldier.  He had recurrent distressing dreams of the event.  He made efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He had difficulty falling or staying asleep.  He would become tearful when thinking of the event.  However, the examiner felt that that symptom of becoming tearful did not meet the criteria for a diagnosis of PTSD.  The Veteran also reported remembering seeing dead bodies and was reminded of that when Memorial Day approached.  Otherwise, he would just have  nightmares.  The diagnosis was dysthymic disorder.  The examiner stated that the Veteran's stressor was not related to military hostile or terrorist activity and that he did not meet the criterion for a diagnosis of PTSD.  The examiner explained that although the Veteran reported a stressor, when he recalled the injury caused to the fellow soldier he did not have symptoms that fulfilled the criteria of PTSD and his other mental conditions were not related to his stressor.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board places greater probative weight on the July 2001 VA opinion that the Veteran suffered from PTSD and major depressive disorder related to his stressors in service rather than on the April 2007 and June 2011 VA opinions that the Veteran did not meet the criteria for PTSD and that his current psychiatric disorder was unrelated to his service.  For one, the July 2011 VA opinion took into consideration the Veteran's reported symptoms including flashbacks and nightmares of the stressors, avoidance and  isolation, and strong anger, as well as other symptoms when determining that the Veteran met the criteria for a diagnosis of PTSD and a depressive disorder and that those diagnoses were based upon 30 years of symptomatology related to service.  The Board finds no reason to doubt this conclusion as the examiner listed the symptomatology that met the criteria for the above diagnoses and provided supporting data for that conclusion, as well as a reasoned medical explanation describing the link between the current psychiatric diagnoses and service.   Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).   However, the two later VA opinions, in 2007 and in 2011, do not provide an adequate rationale as to why the Veteran's current symptoms and diagnoses are unrelated to his service.  In that regard, both examiners' appear to disregard the Veteran's described symptoms of depression and PTSD and reported service stressors as well as the numerous treatment records that consistently reflect the Veteran's reports of his service stressors and the impact those stressors had on his psychiatric functioning for more than a decade.  Because the examiners' do not reconcile their conclusions with these records or with the 2001 VA opinion, the Board finds the opinions to be inadequate and incomplete.  Thus, they are of lower probative value to the Board.  Accordingly, because the Board finds that the 2001 VA opinion is thorough and complete, with clear conclusions and rationale linking the Veteran's current psychiatric disorders with his service stressors, and because the Board concedes that the described stressors are consistent with the Veteran's service, the Board finds that service connection for an acquired psychiatric disorder is warranted.  

In that regard, the Board finds that there is some disagreement in this case as to whether the Veteran meets the criterion for a diagnosis of PTSD based upon DSM-IV.  Although the 2001 VA examiner determined that the Veteran did in fact meet such criterion, the 2007 and 2011 VA examiners' determined that he did not in fact meet the criteria for such a diagnosis because he did not exhibit the necessary number of symptoms, and severity of symptoms, to sustain such a diagnosis.  Moreover, the VA treatment records comport with that finding in that the more recent records also show a diagnosis of a depressive disorder rather than of PTSD.  Thus, service connection for PTSD, on its own, is not warranted in this case because the majority of the evidence, including evidence of the Veteran's psychiatric diagnoses in the previous decade, does not support any ongoing or continuous diagnosis of PTSD in accordance with DSM-IV.  However, when reviewing the claims file, psychiatric records agree that the Veteran suffers from major depressive disorder, as stated by the 2001 and 2007 VA examiners' and as stated in the psychiatric treatment records.  The records also show other corresponding diagnoses, including anxiety disorder and dysthymic disorder.  Moreover, the 2001 report of VA examination, upon which the Board places the highest probative weight, states that the Veteran has suffered from a major depressive disorder for over 30 years since separation from service that was due to his reported service experiences.  As described above, the 2007 and 2011 VA reports do not provide adequate rationale to refute that conclusion.  Thus, the Board finds that service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and dysthymic disorder, is the benefit warranted.  The benefit-of-the-doubt rule has been applied when making this determination.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and dysthymic disorder, is granted.

Service connection for PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


